Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
1.  A wash station comprising:
a wash nozzle comprising a vertically-elongate cavity comprising a first side slit and a second side slit, wherein each of the first side slit and the second side slit have a lowermost point 
a fluid inlet port comprising an inlet end and an outlet end, wherein the outlet end is connected to a first side portion of the vertically-elongate cavity, wherein the fluid inlet port is structurally capable of receiving a fluid at the  the 
a basin comprising an elongate body with an opened first end sized to receive and secure the wash nozzle therein, wherein the basin is secured to the wash nozzle at the opened first end;
wherein the vertically-elongate cavity is structurally capable of being selectively filled via the fluid inlet port while being filled simultaneously:
receiving the fluid from the fluid inlet port, 
maintaining the fluid at the predetermined level within the vertically-elongate cavity, and
discharging the fluid through the first side slit and the second side slit, wherein the fluid discharged is exiting fluid, wherein the predetermined level is above the lowermost point of the first side slit; and
wherein the basin is structurally capable of capturing the exiting fluid.

3. The wash station of claim 1, wherein the vertically-elongate cavity comprises an uppermost point and a lowermost point, wherein the fluid inlet port is located at a point below the uppermost point and above the lowermost point of the vertically-elongate cavity. 

5. (Currently Amended) The wash station of claim 4, wherein the second access slot, wherein the basin further comprises a plurality of guiding ribs extending outwardly from the basin, wherein each of the plurality of guiding ribs is located along either the first access slot or the second access slot, wherein the guiding ribs are structurally capable of guiding overflowing exiting fluid down a side portion of the basin.

6.  The wash station of claim 1, wherein the basin further comprises a drain port structurally capable of draining the exiting fluid discharged by the wash nozzle, the drain port located at a second end of the elongate body.

7.  The wash station of claim 1, wherein the wash nozzle further comprises ribs extending outwardly from the wash nozzle, wherein each of the ribs is located along 

10.  The wash station of claim 1, wherein a space in the vertically-elongate cavity beneath the first side slit is sized to allow for a probe to be inserted through the first side slit and vertically lowered into the space.

Cancel non-elected/withdrawn claims 13-20.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior rejections. The prior art of record such as Kimura does not teach nor fairly suggest the invention of the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wimmer; Gregory A.; Miyake; Ryo et al.; MARUYAMA; Reiko et al.; Grippo; Paul M. et al.; Favuzzi; John A. et al.; Cathcart; G. Richard et al.; and Kitajima; Masaichi disclose washing, cleaning, rinsing, etc. devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798